UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6778



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES HARRISON SINGLETARY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-98-240-4, CA-00-2332-4-22)


Submitted:   July 31, 2001              Decided:    September 5, 2001


Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Harrison Singletary, Appellant Pro Se. Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Harrison Singletary seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Singletary, Nos. CR-98-

240-4; CA-00-2332-4-22 (D.S.C. filed Apr. 5, 2001; entered Apr. 6,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2